Title: From Alexander Hamilton to Benjamin Rush, 29 March 1802
From: Hamilton, Alexander
To: Rush, Benjamin


New York March 29. 1802
Dear Sir
I felt all the weight of the obligation which I owed to you and to your amiable family, for the tender concern they manifested in an event, beyond comparison, the most afflicting of my life. But I was obliged to wait for a moment of greater calm, to express my sense of the kindness.
My loss is indeed great. The highest as well as the eldest hope of my family has been taken from me. You estimated him rightly—He was truly a fine youth. But why should I repine? It was the will of heaven; and he is now out of the reach of the seductions and calamities of a world, full of folly, full of vice, full of danger—of least value in proportion as it is best known. I firmly trust also that he has safely reached the haven of eternal repose and felicity.
You will easily imagine that every memorial of the goodness of his heart must be precious to me. You allude to one recorded in a letter to your son. If no special reasons forbid it, I should be very glad to have a copy of that letter.
Mrs. Hamilton, who has drank deeply of the cup of sorrow, joins me in affectionate thanks to Mrs. Rush and yourself. Our wishes for your happiness will be unceasing.
Very sincerely & cordially   Yrs.
A Hamilton
Doctor Rush
